Order filed June 10, 2021.




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00873-CR
                                  ____________

                    EMANUEL JOEL THOMAS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1457656

                                    ORDER

      The clerk’s record in this appeal was filed March 19, 2021. Our review has
determined that a relevant item has been omitted from the clerk’s record. See Tex.
R. App. P. 34.5(c). The record does not contain the trial court’s January 29, 2021
order granting a new trial.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 21, 2021, containing the trial court’s January 29, 2021
order granting a new trial.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.